711 N.W.2d 358 (2006)
474 Mich. 1091
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Virgil Ray GREEN, Defendant-Appellant.
Docket No. 129587(73), COA No. 252045.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of December 27, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*359 MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).